Title: From George Washington to Guy Carleton, 16 August 1782
From: Washington, George
To: Carleton, Guy


                  
                     sir
                     Head Quarters 16th Augst 1782
                  
                  Agreeable to your request, I have the Honor to inclose to your Excellency a passport for Mr Landeg of the General Hospital at N.York to pass to Lancaster with Medicines for the prisoners at that place & York.
                  Your Excellency’s Letter of the 13th, accompanied by the Proceedings of a General Court Martial on the Tryal of Capt. Lippincott, and other Documents which you have been pleased to send me, were received Yesterday.
                  After giving these papers the most serious Consideration, I shall have the Honor to give your Excellency a reply.  I have the Honor to be Sir Your most Obedient & most humle Servant
                  
                     Go: Washington
                  
               